COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  DAVID NELSON, Individually and d/b/a             §
  COLLECTIVE CONTRACTING, A                                         No. 08-10-00222-CV
  SOLE PROPRIETORSHIP;                             §
  COLLECTIVE CONTRACTING, INC.;                                       Appeal from the
  and E.E. HOOD & SONS, INC.,                      §
                                                                     45th District Court
                    Appellants,                    §
                                                                  of Bexar County, Texas
  v.                                               §
                                                                   (TC# 2006-CI-18807)
  VERNCO CONSTRUCTION, INC.,                       §

                    Appellee.
                                         JUDGMENT

         We vacate our judgment dated May 31, 2018. We modify the trial court’s judgment to (1)
reflect that Appellant E.E. Hood is liable for knowing participation in Appellant David Nelson’s
breach of fiduciary duty, rather than breach of contract; (2) delete the award of attorney’s fees; and
(3) reflect an award of actual damages against Hood individually in the amount of $1,702,758.00
and $150,000.00 in exemplary damages for a total of $1,852,758.00. We affirm the remainder of
the trial court’s judgment as modified.

       We further order that Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, and
Appellee each pay one-half (1/2) the costs of this appeal. This decision shall be certified below
for observance.

       IT IS SO ORDERED THIS 22ND DAY OF JUNE, 2018.


                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J. (Not Participating)